FBI

AO 442 (Rev. 01/09) Arrest Warrant

UNITED STATES DISTRICT COURT

 

 

 

for the
Eastern District of Tennessee RECEIVED BY: Son.
DATE: szlzl2o tesa
United States of America “Yt
V. , ) U.S. MARSHAL E/TN
) Case Wa. 200-6R.97 KNOXVILLE, TN
LAURA ALESHIA JAMES, ) ase Noe eas
a.k.a. "Laura Baker" ) an a
I = bt i i FF se
) a f f= Bi
Defendant “Morr flee [Bf
ARREST WARRANT APR 19 999)
To: Any authorized law enforcement officer _ Ulerk, 'K, U.S. District Cui
fasier rn District Of Te urt
Ak nnessee
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without nelle y delay
(name of person to be arrested) LAURA ALESHIA JAMES, a.k.a. "Laura Baker" >
who is accused of an offense or violation based on the following document filed with the court:
O1 Indictment a Superseding Indictment O Information © Superseding Information O Complaint

1 Probation Violation Petition C1 Supervised Release Violation Petition O Violation Notice O Order of the Court
This offense is briefly described as follows:

Conspiracy to distribute and possess with intent to distribute 50 grams or more of methamphetamine (actual), in violation
of Title 21, United States Code, Sections 846, 841(a)(1) and (b)(1)(A).

pae 1211/2020 cud oh
‘ou officer’s signature
; TN JOHN LAVEDEARIS, CLERK
City and state: VNOX VALLE, | vey aie rene

Printed name and title

 

 

Return

 

This warrant was received on (date) QY-07-Zo2[_, and the person was arrested on (date) OU- O77 ZOZl
at (city and state) Meywrepviu K “Tenne SSEE

Date: O4- O7-~ Z0ZI T FO

Arresting officer’s signature

N BL/ Hip,

Printed name and title

Pip. Sss5i54 21143262 0 27 3-T
b Cage PEP EEBOESHEC Document 135 Filed 04/19/21 Page1of1 PagelD #: 335

 

 
